COLLIER, C. J.
— Courts have frequently amended verdicts which are defective,*so as to make them conform to the real intentions of the jury. Such amendments are regarded as the mere exercise of discretion, when kept within proper limits ; and consequently, the refusal to amend is not revisable on error. The application to the Circuit Court was not strictly a motion to amend a verdict; but a motion to substitute the written verdict which the jury returned into Court, for that which had been entered, as the warrant for the judgment/ We cannot conceive how the Court could, with propriety, have granted such a motion. It is not essential to a verdict, that it should be written: the jury may announce it to the Court ore tenus, or upon paper at their pleasure; and however rendered, upon the suggestion of the Judge, it may be varied by the jury, in its terms, so as to make it speak their intentions. And the change, thus made in the finding, need not be noted in writing, even if it be such as to entirely supersede the verdict.
*746How could the Court, holden twelve months after the judgment was rendered, undertake to say that the verdict sought to be substituted had not, upon the jury coming into Court, been superseded by that which was recited in the judgment ? It certainly would not be permissible to examine witnesses to falsify the entry. The intendment, then, would be conclusive, that the verdict on which the Court acted, was the last expression of the intention of the jury.
With this view of the question referred, we are entirely satisfied, that the Circuit Court very properly overruled the motion of the defendant, and its judgment is consequently affirmed.